DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 08/03/2018, has been received, entered and made of record. Currently, claims 1-15 remain pending in the application.   
  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2018 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Preston et al. US 2018/0297114 A1 (hereinafter referred to as Preston).

Referring to claim 1, Preston discloses a system (fig.1), comprising: 
(fig.6A, part of mount 645 carrying print head 620) to transit across a print zone (figs.6-7, build plate 605) of a print apparatus (fig.1, three-dimensional printer 100) (figs.6-7 and [0092]-[0094]) (Note: the reference discloses a mount 645 to move across a build plate of a 3D printer 100); and 
     a scan carriage (fig.6A, part of mount 645 carrying camera 630) selectably attachable to the print carriage to transit across the print zone of the print apparatus (figs.6-7 and [0092]-[0094]) (Note: the reference further discloses the mount 645 used to move a camera 630 (scanner) across a build plate of a 3D printer 100 while printing).

Referring to claim 2, Preston discloses the system of claim 1, wherein: 
    the print carriage (fig.6A, mount 645) carries a printbar that comprises an aperture (fig.6A, print head 620) through which a print material is supplied to print a predefined object in the print zone during a first transit across the print zone (fig.9A; [0093] and [0101]-[0102]) (Note: the mount 645 carries a print head 620 through which a print material is supplied to print a pattern 662 (predefined object) in the build plate 605 (print zone) during a print operation (first transit) across the build plate); 
     the scan carriage (fig.6A, mount 645) carries a scanbar (fig.6A, camera 630) that scans the predefined object in the print zone during a second transit across the print zone; and the first and second transits are separate transits across the print zone ([0092] and [0101]) (Note: the mount 645 carries a camera 630 that scans the pattern 662 (predefined object) in the build plate 605 (print zone) during a scan movement (second transit) across the build plate; wherein the scan operation is subsequent to the print operation).
Referring to claim 3, Preston discloses the system of claim 2, wherein the predefined object is selected from: an outer surface of a 3D fabricated part; an uppermost layer of the 3D fabricated part visible at a time point prior to the outer surface being printed; a calibration pattern printed on a sheet of print substrate; the calibration pattern printed from a print material used to print the 3D fabricated part; and the calibration pattern printed on the outer surface or the uppermost layer of the 3D fabricated part ([0101] and [0103]) (Note: the reference discloses wherein the predefined object is a printed calibration pattern 662 printed from the same feedstock utilized to print an object).

Referring to claim 4, Preston discloses the system of claim 1, wherein: 
     the print carriage carries a printbar that prints a predefined object in the print zone during a first transit across the print zone (fig.9A; [0093] and [0101]-[0102]) (Note: the mount 645 carries a print head 620 through which a print material is supplied to print a pattern 662 (predefined object) in the build plate 605 (print zone) during a print operation (first transit) across the build plate); 
     the scan carriage carries a scanbar that scans the predefined object in the print zone, during a second transit across the print zone, for calibration of the printbar carried by the print carriage; and the first and second transits are separate transits across the print zone ([0101] and [0104]) (Note: the mount 645 carries a camera 630 that scans the pattern 662 (predefined object) in the build plate 605 (print zone) during a scan movement (second transit) across the build plate for calibration of the print head 620; wherein the scan operation is subsequent to the print operation).

Claim Rejections - 35 USC § 103
7.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.       Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Preston et al. US 2018/0297114 A1 (hereinafter referred to as Preston) in view of Bledsoe et al. US 2006/0132520 A1 (hereinafter referred to as Bledsoe).

Referring to claim 7, Preston discloses a system (fig.1), comprising: 
     a print carriage (fig.6A, mount 645) associated with a drive unit (fig.1, robotics 108) to enable transit across a print zone of a three dimensional (3D) print apparatus ([0026], [0038] and [0092]) (Note: the reference discloses a mount 645 associated with a robotic system to enable transit across a build plate (print zone) of a 3D printer); 
     a scan carriage (fig.6A, mount 645) to transit across the print zone of the 3D print apparatus (figs.6-7 and [0092]-[0093]) (Note: the reference further discloses the mount 645 used to move a camera 630 (scanner) across a build plate of a 3D printer).
     Preston fails to disclose an engagement component that enables, via interaction with the print carriage, a transit of the scan carriage across the print zone.
     However, in the same field, Bledsoe discloses an engagement component that enables, via interaction with the print carriage, a transit of the scan carriage across the print zone ([0046]-[0047]) (Note: the reference discloses an attachment link 121 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the mount of Preston with an engagement component that enables, via interaction with the print carriage, a transit of the scan carriage across the print zone as taught by Bledsoe. The suggestion/motivation for doing so would have been to result in faster printing when a scan operation is not involved in the job (see Bledsoe, [0019]).

Referring to claim 8, Preston in view of Bledsoe discloses the system of claim 7. Bledsoe discloses wherein the engagement component comprises a hitch to selectably attach the print carriage to the scan carriage for the transit across the print zone ([0046]) (Note: the attachment link 121 may be a mechanical coupling mechanism such as a compression link, a latch, Velcro.TM., etc., which relies on movement and speed of movement of the carriage to engage and disengage the carriage from the scan head).
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the mount of Preston with an engagement component comprising a hitch to selectably attach the print carriage to the scan carriage for the transit across the print zone as taught by Bledsoe. The suggestion/motivation for doing so would have been to fixedly attach the print carriage to the scan carriage, resulting in simultaneous linked operation of motion of the print carriage to the scan carriage.

Allowable Subject Matter
9.      Claims 5-6 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.     The following is a statement of reasons for the indication of allowable subject matter:
11.     Referring to claim 5, the prior art searched and of record neither anticipates nor suggests in the claimed combinations “wherein: the scan carriage is positioned in a location that is separated from the print zone during performance of a print operation in the print zone; and the scan carriage is selectably attached to the print carriage after the print operation for removal from the separated location and for a transit across the print zone.”
12.     Claim 6 is objected based on its dependency on claim 5.
13.     Referring to claim 9, the prior art searched and of record neither anticipates nor suggests in the claimed combinations “wherein the engagement component further comprises connections to enable transmission of electrical signals between the print carriage and the scan carriage when attached by the hitch.”
14.     Referring to claim 10, the prior art searched and of record neither anticipates nor suggests in the claimed combinations “wherein the engagement component comprises a solenoid associated with either the print carriage or the scan carriage, the solenoid selectably actuatable to contribute to engagement of a hitch between the print carriage and the scan carriage.”
     Referring to claim 11, the prior art searched and of record neither anticipates nor suggests in the claimed combinations “wherein the engagement component comprises an exchange component for exchange of the drive unit from the print carriage to the scan carriage to enable the scan carriage to independently transit across the print zone.”
16.     Referring to claim 12, the prior art searched and of record neither anticipates nor suggests in the claimed combinations “wherein the engagement component comprises a transit component on which the print carriage and the scan carriage are mountable to aim engagement of a hitch to attach the print carriage to the scan carriage.”

17.      Claims 13-15 are allowed.
18.     The following is an examiner’s statement of reasons for allowance:
19.     Referring to claim 13, the prior art searched and of record neither anticipates nor suggests in the claimed combinations “storing a scan carriage, between scan operations, in a location separated by a selectably movable barrier from a print zone of a three dimensional (3D) print apparatus; moving the selectably movable barrier to enable removal of the scan carriage from the separated location; removing the scan carriage from the separated location; and moving the scan carriage into the print zone for performance of a scan operation.”
20.     Claims 14-15 are objected based on their dependency on claim 13.
21.     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
22.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675